Name: Commission Regulation (EC) No 1769/1999 of 10 August 1999 on the supply of wholly milled rice to a Community port with a view to its subsequent delivery to Russia
 Type: Regulation
 Subject Matter: Europe;  plant product;  cooperation policy;  distributive trades;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 11. 8. 1999L 211/30 COMMISSION REGULATION (EC) No 1769/1999 of 10 August 1999 on the supply of wholly milled rice to a Community port with a view to its subsequent delivery to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down the general rules for the application of Regulation (EC) No 2802/98; whereas Article 2(2) of that Regula- tion provides that the tender may cover the quantity of products to be removed physically from intervention stocks as payment for the supply of processed products belonging to the same group of products; whereas this provision should be applied to the supply of four sep- arate lots of wholly milled rice to be delivered to a Community port with a view to their being forwarded to Russia; (2) Whereas under the conditions of such a tender the supply costs cover the processing of paddy rice into wholly milled rice and the packaging and labelling of the finished product to be delivered to a Community port; (3) Whereas the specific conditions applying to this supply should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas, for the purposes of packaging and labelling, the rules used for food aid supplies as published in the Official Journal of the European Communities C series, No 114/91 (4) and No 267/96 (5) should be applied; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying four separate lots of wholly milled rice of the characteristics and quality set out in Annex I hereto, to be delivered as a supply operation as referred to in Article 2(2) of Regulation (EC) No 111/1999 in accordance with both that Regulation and this Regulation. Article 2 1. For a given lot, supply shall comprise: (a) delivery of the product defined in Annex I, free on board, stowed on ocean-going vessel, to a port in the Member State indicated; the rate of loading at the port proposed in the tender shall be a minimum 1 000 tonnes per day; (b) packaging and labelling of the product in accordance with Annex I. 2. The product must be held available for the carrier before loading starts for a period of at least 10 days starting on the dates set out in Annex I. After the end of that period the tenderer shall be entitled to the amount laid down in Article 7a(1) of Regulation (EC) No 111/1999. However, the tenderer shall not be entitled to that amount during loading. Article 3 1. Tenders shall be lodged with the intervention agency holding the lot to be removed in payment for the supply as mentioned in Annex II. That intervention agency shall also be responsible for paying for the supply. The time limit for lodging tenders shall expire at 12 noon (Brussels time) on 19 August 1999 for lots Nos 1 and 2 and at 12 noon (Brussels time) on 7 September 1999 for lots Nos 3 and 4. If no tender is awarded for the supply of a lot by the end of that period a second time limit for lodging tenders shall run until 12 noon (Brussels time) on 7 September 1999 for lots Nos 1 and 2 and until 12 noon (Brussels time) on 21 September 1999 for lots Nos 3 and 4. In that event all dates fixed in Annex I shall be postponed by twenty days for lots Nos 1 and 2 and by fourteen days for lots Nos 3 and 4. 2. The tender shall indicate the quantity of paddy rice to be taken over at the stores referred to in Annex II needed to cover all the supply costs up to the delivery stage set out in Article 2 as payment for that supply. The tender shall be in tonnes of paddy rice (net weight) to be removed in return for the supply of a tonne of finished product (net weight). (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ C 114, 29.4.1991, p. 1. (5) OJ C 267, 13.9.1996, p. 1. EN Official Journal of the European Communities11. 8. 1999 L 211/31 3. The quantities awarded must be removed from interven- tion stocks within 45 days of notification of the award of the supply contract. The difference between the quantities tendered for and the quantities listed in Annex II must remain in the last store(s) indicated in that Annex for each lot. 4. If tenderers declare in writing when submitting their tenders that they will sumbit new tenders if a second period for the submission of tenders is opened, intervention agencies shall keep the originals of the tendering security and the undertaking by the financial institution to lodge the supply security referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until receipt of the Commission's decision on the tenders intro- duced during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the original of those two documents. Article 4 1. The tendering security is set at EUR 25 per tonne of wholly milled rice. 2. The supply security is set at EUR 632 per tonne of wholly milled rice. It must be lodged in accordance with Article 7(2) of Regulation (EC) No 111/1999 in favour of the interven- tion agency holding the paddy rice to be removed as payment for the supply. Article 5 The intervention agencies shall take all necessary steps to enable samples to be taken by tenderers and to permit removal of the goods by the successful tenderer within the prescribed time limits. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission EN Official Journal of the European Communities 11. 8. 1999L 211/32 ANNEX I 1. Product to be supplied: wholly milled rice 2. Characteristics and quality of the product (1): rice of fair, sound and marketable quality, free of odour and live pests, meeting the following conditions:  moisture content: 15 % maximum,  broken rice: 7 % maximum,  chalky grains: 5 % maximum,  grains striated with red: 3 % maximum,  spotted grains: 1,5 % maximum,  stained grains: 1 % maximum,  yellow grains: 0,050 % maximum,  amber grains: 0,20 % maximum,  tolerance of extraneous matter consisting of:  inedible mineral and vegetable substances, provided they are not toxic: 0,01 % maximum,  edible extraneous grains or parts thereof: 0,10 % maximum. 3. Total quantity: 19 750 tonnes wholly milled rice (net weight) comprising four separate lots. Each supply shall relate to a single lot. 4. Description: Lot No 1: 5 000 tonnes of wholly milled long-grain A rice to be delivered to and kept available from 20 September 1999 in an Italian port. Lot No 2: 5 000 tonnes of wholly milled medium-grain rice to be delivered to and kept available from 4 October 1999 in an Italian port. Lot No 3: 5 000 tonnes of wholly milled medium-grain rice to be delivered to and kept available from 11 October 1999 in an Italian port. Lot No 4: 4 750 tonnes of wholly milled long-grain A rice to be delivered to and kept available from 25 October 1999 in an Italian port. 5. Packaging (2): The lot must be packed in new mixed jute/polypropylene sacks with a net content of 50 kilograms. OJ C 267, 13.9.1996, p. 1 [point 1-0, A., (1),(b)] 6. Labelling: OJ C 114, 29.4.1991, p. 1. The labelling of the sacks (wording in Russian plus the European flag) must meet the requirements laid down in OJ C 114, 29.4.1991, p. 1 (point II B 3). 7. Delivery stage: fob stowed. (1) The successful tenderer must issue the carrier with a certificate from an official body certifying that the standards in force on nuclear radiation have not been exceeded. The radioactivity certificate must indicate the levels of caesium 134 and 137 and of iodine 131. (2) With a view to possible repacking, the successful tenderer must supply 2 % empty sacks of the same quality as those containing the product, with the inscription followed by a capital R. EN Official Journal of the European Communities11. 8. 1999 L 211/33 Storage locations Quantity of paddy rice(tonnes) Storage locations Quantity of paddy rice(tonnes) ANNEX II Lot No 1 Immobiliare Agricola Alberetta Srl Via Mede 41 Sardrana Lomellina PV 320 Magazzini Generali Doganali Vercelli Srl Regione Bivio VC 749 Monfer SpA Via Gramsci San Marino Siccomario PV 871 Cordero Sebastiano Srl Via Santuario 55 Polonghera CN 3 060 Magazzino Genal SpA Via Roma Sud 49 Villa Poma MN 5 500 Lot No 2 Magazzino Sannazzaro Silos Srl Via Umberto I n. 29 Silvano Pietra PV 1 756 Magazzino Ente Risi Via Roma 128 Casalvolone NO 231 Magazzino Ente Risi Via Roma Formigliana VC 126 Magazzino Viglienzone Adriatica SpA Via Madonna di G 39 Lugo di Ravenna RA 3 980 Monfer SpA Via Gramsci San Marino Siccomario PV 1 718 Magazzino Immobiliare Agricola Alberetta Srl Via Mede 40 Sartirana Lomellina PV 186 Reda Maria Castello di Nebbione Carisio VC 463 Magazzino Sannazzaro Silos Srl Via Dell'Olmo 37 Sannazzaro de Burgondi PV 557 Magazzino Grani e Risi Soc. Coop. arl Via Fronte I n. tronco 20 Pontelangorino FE 870 Magazzini Generali Raccordati Srl Via G. Visconti 18 Novara 195 EN Official Journal of the European Communities 11. 8. 1999L 211/34 Storage locations Quantity of paddy rice(tonnes) Storage locations Quantity of paddy rice(tonnes) Lot No 3 Magazzino S.A.V. SpA Via S. Giuliano 43 Sale (AL) 5 712 Magazzino S.A.V. SpA Via della Rocca Villa del Foro (AL) 5 257 Lot No 4 Magazzino Cordero Sebastiano Srl Via Santuario 55 Polonghera CN 5 698 Magazzino Monfer SpA Molo Garibaldi La Spezia 5 069 Address of the intervention agency: Ente nazionale risi Piazza Pio XI, 1 I-20123 Milan Tel.: (00-39) 2 87 41 54 Fax: (00-39) 2 86 13 72